Citation Nr: 1825257	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-28 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for osteoarthritis of lumbar spine.

2. Entitlement to an initial disability rating in excess of 10 percent for hallux valgus.

3. Entitlement to a disability rating in excess of 10 percent for degenerative arthritis, left knee, with history of chondromalacia patella.

4. Entitlement to a disability rating in excess of 10 percent for degenerative arthritis, right knee, with history of chondromalacia patella.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in May 2012.  A statement of the case (SOC) was issued in May 2014.  A substantive appeal was timely received in July 2014.  

In August 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the Veteran's electronic claims file.

The record before the Board consists solely of electronic records within the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Service Connection for Osteoarthritis of Lumbar Spine

The Veteran contends that while in service, he was instructed to break a track on a tank and had to lift a 400-500 pound axle.  Upon doing so, he claims he felt something pop in his back.  Subsequently, the Veteran claims that he was hit by a car when he was in close proximity to his barracks.  The Veteran claims that he had back problems since service, before he blew it out in 1990 while at work.

The Veteran's service treatment records show a motor vehicle accident in August 1983, where the Veteran reported pain in his lumbar spine.  An assessment of spondylolisthesis was provided at the time.  On his June 1987 separation examination report of medical history, the Veteran noted recurrent back pain.

The Veteran's post-service private treatment records show that he suffered a work injury in August 1990 and underwent a laminectomy.

The Veteran was provided with a VA spine examination in March 2011.  The VA examiner opined that after reviewing the Veteran's C-file, there is inadequate documentation to relate the Veteran's low back problems to his military service.  The examiner noted that although the Veteran received extensive orthopedic attention to a bilateral knee problem, there was little to no reference noted to his receiving treatment for his low back.  He concluded that the Veteran's present low back condition is less likely as not caused by or aggravated by his military service.

The Veteran was provided with a VA examination in April 2011 where the VA examiner opined that the Veteran's low back is not at least as likely as not medically connected to his military service.  The examiner noted that an x-ray of the Veteran's lumbar spine during his military service was normal.  Medical records documenting a work injury from 1990 were noted.  The examiner opined that the Veteran's current symptoms in his lumbar spine are caused by osteoarthritis which he has developed as a process of aging, and by chronic strain that is a residual of the L4-L5 surgical laminectomy.

As the above-mentioned VA examiners' opinions did not address the in-service motor vehicle accident from August 1983, or the Veteran's contention that he had been suffering from back problems prior to his work injury in 1990, the Board finds that an addendum medical opinion is required prior to adjudication of this claim.

Increased Rating for Hallux Valgus

The Veteran contends that his hallux valgus is more severe than what is represented by the current rating.  At the August 2017 Board hearing, the Veteran also testified that his hallux valgus condition has worsened since his last examination.  As the Veteran's last foot examination was in December 2011, more than 6 years ago, a new examination is necessary to decide the claim.

Increased Ratings for Degenerative Arthritis of the Knees

The Veteran contends that his bilateral degenerative arthritis of the knees is more severe than what is represented by the current ratings.  The Veteran was last afforded a VA examination in April 2011, more than 7 years ago.  The Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the April 2011 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  An additional relevant opinion was also issued by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.


TDIU

As the issue of TDIU is inextricably intertwined with the increased rating and service connection claims on appeal, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Please obtain an addendum opinion to the March and April 2011 VA examination reports to assess the nature and etiology of the Veteran's osteoarthritis of the lumbar spine.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  

The examiner should address the following regarding the Veteran's back condition:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's osteoarthritis of the lumbar spine is related to his military service?

In formulating an opinion, the examiner should consider and discuss the following:

(a) The Veteran's service treatment records from August 1983 showing a motor vehicle accident where the Veteran reported lumbar spine pain and was diagnosed with spondylolisthesis.

(b) The Veteran's contention that he has been suffering from back problems since service, prior to his work injury in August 1990.

(c) Is there any evidence that any symptoms the Veteran experienced in service pre-deposed him to suffer the work injury in August 1990?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2. Please schedule the Veteran for an appropriate VA foot examination to assess the current severity of his hallux valgus.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Please schedule the Veteran for an appropriate VA examination to assess the current severity of his degenerative arthritis of the left and right knee.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.
 
In accordance with Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If the knees cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  If the Veteran is not currently experiencing a flare-up, (pursuant to Sharp v. Shulkin, 29 Vet. App. 26 (2017), based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above actions, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




